DETAILED ACTION
Response to Amendment
The amendment was received 12/30/21. Claims 21-40 are pending.
Response to Arguments
Applicant’s arguments, see remarks, pages 10,11, filed 12/30/21, with respect to the Objection to the Specification, Double Patenting, and Rejection based on 35 USC 102(b) or 103 have been fully considered and are persuasive.  
The objection of the specification has been withdrawn. 
The double patent rejections of US Patents 10,664,790 and 9,679,268 have been withdrawn.
The 35 USC 102 rejection of claims 21-36 and 38-40 has been withdrawn.
The 35 USC 103 rejection of claim 37 has been withdrawn.
Thus, all rejections are withdrawn.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	The claims are allowed for the same reasons as stated in said applicant’s remarks of 12/30/21, pages 10,11;
B.	The claims are allowed for the same reasons as in the Office action of 1/17/20, page 2, of application 15/592,294, now US Patent 10,664,790; and
C.	The claims are allowed for same reasons as in the Office action of 2/8/17, pages 2,3, of application 13/274,461, now US Patent 9,679,268.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667